DETAILED ACTION
This action is in response to the initial claims filed 4/22/2020.  Claims 1-31 are pending.  Independent claims 1, 12 and 21, and corresponding dependent claims are directed towards a platform, system and method for automated cybersecurity and data privacy law compliance with delayed block posting protocol.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 17/188609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the subject matter indicated below:
Application 16/855918
Application 17/188609 
Claim 12
Claim 10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to because: Fig. 3 item 320 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: pg. 3 ¶2 the acronym STB is not expanded; pg. 4 ¶ the acronym DLT is not expanded; pg. 14 ¶2 the label 100 is not shown in the drawings; pg. 23 ¶2 labels 23 and 25 used for “first user” and “second user” are not shown in the drawings; and pg. 23 ¶2 l. 13 “user” should be “use”.	Appropriate correction is required.
Claim Objections
Claims 2-3, 12-14 and 22-23 are objected to because of the following informalities, shown with suggested amendments:  Claim 2 l. 4, l. 5 and l. 6 “the coded identifier” for proper antecedent basis; Claim 3 l. 2 “the coded identifier” for proper antecedent basis; Claim 12 l. 17 “to [[the]] a notary blockchain engine” as this is the first recitation; Claim 12 ll. 19-20 “[a] the notary blockchain engine” for proper antecedent basis; Claim 13 l. 5, l. 6 and ll. 7-8 “the coded identifier” for proper antecedent basis; Claim 14 ll. 1-2 “wherein the micro-identification engine enables” for grammar; Claim 14 l. 3 “the coded identifier” for proper antecedent basis; Claim 22 l. 4, l. 5 and ll. 6-7 “the coded identifier” for proper antecedent basis; and Claim 23 l. 2 “the coded identifier” for proper antecedent basis.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 16 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 ll. 27-28 recite the limitation “and transmit copies of the transaction-completed block to the micro-identification blockchain” which is vague and indefinite as the copies are transmitted to the “micro-identification engine” which then posts the transactions to the “micro-identification blockchain”.  For purposes of applying prior art the limitation has been construed as “and transmit copies of the transaction-completed block to the micro-identification  engine”.
Claim 5 l. 4 recites the limitation “the array formed by a new micro-identification blockchain” which lacks proper antecedent basis, as “the array” references the existing “micro-identification array” defined in claim 1.  For purposes of applying prior art the limitation has been construed as “[[the]] a new array formed by a new micro-identification blockchain”.
Claim 16 l. 4 recites the limitation “the array formed by a new micro-identification blockchain” which lacks proper antecedent basis, as “the array” references the existing “micro-identification array” defined in claim 12.  For purposes of applying prior art the limitation has been construed as “[[the]] a new array formed by a new micro-identification blockchain”.
Claim 21 ll. 27-28 recite the limitation “and transmit copies of the transaction-completed block to the micro-identification blockchain” which is vague and indefinite as the copies are transmitted to the “micro-identification engine” which then posts the transactions to the “micro-identification blockchain”.  For purposes of applying prior art the limitation has been construed as “and transmit copies of the transaction-completed block to the micro-identification  engine”.
Claim 25 l. 3 recites the limitation “the array formed by a new micro-identification blockchain” which lacks proper antecedent basis, as “the array” references the existing “micro-identification array” defined in claim 21.  For purposes of applying prior art the limitation has been construed as “[[the]] a new array formed by a new micro-identification blockchain”.
Claims 2-11 and 22-31 incorporate the deficiencies of claims 1 and 21, through dependency, and are therefore also rejected.
Allowable Subject Matter
Claims 1-11 and 21-31 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 12 would be allowable if rewritten or amended to overcome the objections and Double Patenting rejection, set forth in this Office action.
Claims 13-15 and 17-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 21, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a blockchain transaction platform and method, in which transactions between users are stored in both a notary blockchain and in user specific blockchains of a blockchain array, such that each user involved in the transaction also has their own copy of the transaction in their own blockchain in the array, the user blockchains including user information, a notary blockchain engine responsible for the notary blockchain is included for facilitating the execution of the transaction and sending confirmation/failure blocks to a micro-identification chain engine, which is responsible for storing the blocks in the user blockchain array, this architecture facilitates the separation of private user information stored in the user blockchains from general transaction information stored at the notary blockchain (allowing for deletion of user blockchain data per privacy laws), in the specific manner and combination as recited in claims 1 and 21.
Regarding claim 12 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a micro-identification blockchain array system, in which transactions between users are stored in separate user specific blockchains of a blockchain array, such that each user involved in the transaction also has their own copy of the transaction in their own blockchain in the array, the user blockchains including private user information, a micro-identification chain engine responsible for the user blockchain array is included and forwards transaction requests to a notary blockchain engine , and stores the transaction completed/failed blocks in the user blockchain array upon receipt from the notary engine, this architecture facilitates the separation of private user information stored in the user blockchains from each user (allowing for deletion of user blockchain data per privacy laws), in the specific manner and combination as recited in claim 12.
Yang et al. (US 2022/0123945 A1) is related to an off-chain local database per node for storing personal information for conforming to General Data Protection Regulation (GDPR) standards.  Yang discloses splitting off PII to be stored in a local database off-chain (off the blockchain), it fails to disclose storing the PII in a separate blockchain per user in a blockchain array, along with a copy of the transaction, as specifically shown in claims 1, 12 and 21.
Quick et al. (US 2020/0210413 A1) is related to detachable blockchains that can be deleted, including unique identifier generation, key pairs, user accounts.  Quick discloses blockchain sub-chains that can be detached/deleted.  Quick fails to disclose duplication of transaction among user blockchains for users of the transaction, as specifically shown in claims 1, 12 and 21, and dependence on a parent/notary blockchain that also stores the transaction, as specifically shown in claims 1 and 21.
Beno et al. (US 2020/0320220 A1) discloses an array of user blockchains, that can each be deleted upon request of the user.  Beno fails to disclose duplication of transaction among user blockchains for users of the transaction, as specifically shown in claims 1, 12 and 21, and dependence on a parent/notary blockchain that also stores the transaction, as specifically shown in claims 1 and 21. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boudville et al. (US 2019/01340416 A1) is related to a blockchain notary system.
Harrison (US 2020/0242595 A1) is related to preventing sensitive information from being recorded in a blockchain.
Johnson (US 2019/0363890 A1) is related to a nested blockchain system.
Wilson (US 2020/0267163 A1) is related to off-chain storage of sensitive information.
Gopalakrishnan et al. (US 2019/0220603 A1) is related to election of a leader node for a blockchain.
Moeller (US 2020/0186962 A1) is related to splitting sensitive information from a blockchain to comply with GDPR.
Surdak (US 2019/0251527 A1) is related to a notary blockchain system.
Stollman (US 2018/0323963 A1) is related to creation of a child blockchain when the parent blockchain has become too large.
Padmanabhan (US 2021/0182423 A1) is related to a blockchain combined with a distributed database for storage of sensitive information separate from the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492